Exhibit 10.1

MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC.

ANNUAL CASH BONUS PLAN

Effective January 1, 2008



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC.

ANNUAL CASH BONUS PLAN

ARTICLE I

ESTABLISHMENT AND PURPOSE

1.1 Purpose. The purpose of the Plan is to enable Momentive Performance
Materials Holdings Inc. (the “Company”) and its Subsidiaries to attract, retain
and motivate certain key employees of the Company and such Subsidiaries by
providing cash performance awards under the Plan.

1.2 Effective Date. This Plan is effective for Plan Years beginning on and after
January 1, 2008.

ARTICLE II

DEFINITIONS

As used in this Plan the following terms have the meanings stated. The singular
includes the plural, and the masculine gender includes the feminine and neuter
genders, and vice versa, as the context requires.

2.1 “Board” shall mean the Board of Directors of the Company.

2.2 “Bonus Award” shall mean the amount payable as a bonus pursuant to Article V
of the Plan.

2.3 “CEO” shall mean the Chief Executive Officer of the Company.

2.4 “Compensation Committee” shall mean the Compensation Committee of the Board.

2.5 “Employee” shall mean any employee of the Company and its Subsidiaries,
including the CEO of the Company and executives who report directly to the CEO.

2.6 “Employer” shall mean the Company and its Subsidiaries.

2.7 “Participant” shall mean an Employee who has been selected by the Plan
Administrator for participation in the Plan for a Plan Year.

 

2



--------------------------------------------------------------------------------

2.8 “Performance Goal” shall mean such performance goals and objectives as are
established by the Plan Administrator pursuant to Section 5.2 of the Plan.

2.9 “Plan Administrator” shall mean an individual or a committee as may be
appointed by the Compensation Committee or, if no such individual or committee
is in office, the Compensation Committee. The initial Plan Administrator shall
be a committee made up of the CEO and Human Resources Manager of Momentive
Performance Materials Inc. The Compensation Committee shall have the power to
change the Plan Administrator at any time.

2.10 “Plan Year” shall mean the fiscal year of the Company.

2.11 “Subsidiary” shall mean (i) any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company which owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain; (ii) any
corporation or trade or business (including, without limitation, a partnership
or limited liability company) which is controlled fifty percent (50%) or more
(whether by ownership of stock, assets or an equivalent ownership interest) by
the Company or one of its Subsidiaries; or (iii) any other entity, approved by
the Plan Administrator as a Subsidiary under the Plan, in which the Company or
any of its Subsidiaries has an equity or other ownership interest.

ARTICLE III

ADMINISTRATION

3.1 Plan Administrator. The Plan shall be administered by the Plan
Administrator. Notwithstanding the foregoing, approval by the Compensation
Committee shall be required for (i) the maximum pool available for target and
maximum Bonus Awards in any Plan Year, (ii) the criteria for all Performance
Goals in any Plan Year, (iii) the Performance Goals in any Plan Year that are
based on the global performance of Momentive Performance Materials Inc. and its
Subsidiaries, (iv) the target and maximum Bonus Awards available for the CEO of
the Company and all executives who report directly to the CEO and (v) payment of
the actual Bonus Awards for the CEO and executives who report directly to the
CEO and payment of the aggregate Bonus Awards for all other Participants.

3.2 Powers of the Plan Administrator. Except as set forth in Section 3.1, the
Plan Administrator shall have the exclusive authority and responsibility to:
(i) interpret the Plan; (ii) approve the designation of eligible Participants;
(iii) set the Performance Goals for Bonus Awards within the Plan guidelines;
(iv) certify attainment of Performance Goals and other material terms;
(v) reduce Awards as provided herein; (vi) authorize the payment of all benefits
and expenses of the Plan as they become payable under the Plan; (vii) adopt,
amend and rescind rules and regulations relating to the Plan; and (viii) make
all other determinations and take all other actions necessary or desirable

 

3



--------------------------------------------------------------------------------

for the Plan’s administration including, without limitation, correcting any
defect, supplying any omission or reconciling any inconsistency in the Plan in
the manner and to the extent it shall deem necessary to carry the Plan into
effect.

Decisions made by the Plan Administrator shall be made by a majority of its
members. The Plan Administrator shall have exclusive and final authority in all
determinations and decisions affecting Employees. All decisions of the Plan
Administrator on any question concerning the interpretation and administration
of the Plan shall be final, conclusive and binding upon all Employees. The Plan
Administrator may rely on information, and consider recommendations, provided by
the Compensation Committee or the executive officers of the Company.

ARTICLE IV

ELIGIBILITY

4.1 Eligibility Requirements. The Plan Administrator shall determine for each
Plan Year the Employees who shall be eligible to participate in the Plan for
such Plan Year. The Plan Administrator may, in its sole discretion, condition
Plan participation upon the Employee’s execution of an agreement containing
restrictions on the use and disclosure of confidential information,
non-competition and non-solicitation of employees and suppliers of the Company
and its subsidiaries, and such other terms and conditions as the Plan
Administrator deems appropriate.

ARTICLE V

BONUS PROVISIONS

5.1 Bonus Amounts. An Employee’s Bonus Award may be expressed, in the sole
discretion of the Plan Administrator, as a fixed dollar amount, a percentage of
base pay, or an amount determined pursuant to an objective formula or standard.
Establishment of a Bonus Award for any Employee for a Plan Year shall not imply
or require that the same level Bonus Award be set for any subsequent Plan Year.
Except as set forth in Section 3.1, the Plan Administrator may, in its sole
discretion, establish minimum, maximum and target Bonus Awards for each eligible
Employee. An Employee who is hired or promoted after the Plan Year has commenced
and is selected to participate in the Plan may be eligible for a Bonus Award,
determined by the Plan Administrator in its sole discretion.

5.2 Bonus Targets.

(a) A Participant’s bonus for a Plan Year shall be conditioned upon the
attainment of such Performance Goals for such Plan Year as the Plan
Administrator or the Compensation Committee, as applicable, deems appropriate.
Such Performance

 

4



--------------------------------------------------------------------------------

Goals may be adjusted, in the discretion of the Plan Administrator, for changes
in accounting methods, corporate transactions (including, without limitation,
dispositions and acquisitions) and other similar type events or circumstances.

(b) Performance Goals may be based on one or more of the following criteria
(which are intended to be illustrative and not exclusive): (i) the attainment of
certain target levels of, or a percentage increase in, earnings before interest,
taxes, depreciation and amortization or after-tax or pre-tax profits of the
Company including, without limitation, that attributable to continuing and/or
other operations of the Company (or a Subsidiary, division, or other operational
unit of the Company); (ii) the degree to which a division achieves the
contributed margin target or goal for the division; (iii) the attainment of
certain target levels of, or a specified increase in, free or operational cash
flow of the Company (or a Subsidiary, division, or other operational unit of the
Company); (iv) the achievement of a certain level of, reduction of, or other
specified objectives with regard to limiting the level of, or increase in, all
or a portion of controllable expenses or other expenses of the Company (or a
Subsidiary, division or other operational unit of the Company); (v) the
attainment of certain target levels of, or a specified percentage increase in,
revenues, net income or earnings before income tax of the Company (or a
Subsidiary, division, or other operational unit of the Company); (vi) the
attainment of certain target levels of, or a specified increase in return on
capital employed or return on invested capital of the Company (or any
Subsidiary, division, or other operational unit of the Company); and (vii) the
attainment of certain target levels of, or a specified increase in, economic
value added targets based on cash flow return on investment formula of the
Company (any Subsidiary, division or other operational unit of the Company. All
Performance Goals based on the performance of any Subsidiary, division, or other
operational unit of Momentive Performance Materials Inc. shall be consistent
with applicable Performance Goals based on the global performance of Momentive
Performance Materials Inc. and its Subsidiaries, unless otherwise approved by
the Compensation Committee. The Plan Administrator, or the Compensation
Committee, as applicable, may, in their or its sole discretion: (i) designate
additional business criteria on which the Performance Goals may be based or
(ii) adjust, modify or amend the aforementioned business criteria.

(c) In the event of an extraordinary event (such as a corporate transaction,
change in accounting method or other similar event), the Plan Administrator, or
the Compensation Committee, as applicable, may, in their or its sole discretion,
adjust the Performance Goals to the extent necessary to appropriately reflect
the impact of the extraordinary event on an economic equivalent basis.

5.3 Plan Administrator Certification. No Employee shall receive any Bonus Award
under the Plan unless the Plan Administrator has certified, by resolution or
other appropriate action, that the amount thereof has been accurately determined
in accordance with the terms, conditions and limits of the Plan and that the
Performance Goals established for the Plan Year have been satisfied.
Notwithstanding the foregoing, it shall be the authority of the Compensation
Committee to determine that any Bonus Award to the CEO and any executive who
reports directly to the CEO has been

 

5



--------------------------------------------------------------------------------

accurately determined in accordance with the terms, conditions and limits of the
Plan and that the Performance Goals established for the Plan Year with respect
to the CEO and such executives have been satisfied.

5.4 Time of Payment. Bonus Awards will be paid as soon as administratively
feasible after the Plan Year in which it is earned, but not before the Plan
Administrator makes the certification set forth in Section 5.3. The Plan
Administrator shall use its reasonable efforts to make a determination with
regard to satisfaction of the Performance Goals within one hundred and twenty
(120) days after the end of each Plan Year. All Bonus Awards earned for a Plan
Year shall be paid no later than December 31st of the following Plan Year.

5.5 Form of Payment. All Bonus Awards shall be paid in cash, subject to
applicable tax withholding requirements.

5.6 Employment Condition. No Bonus Award for a Plan Year shall be made to any
Participant who is not an active employee in good standing on the date that the
Bonus Award is paid, unless otherwise determined in the discretion of the Plan
Administrator.

ARTICLE VI

GENERAL PROVISIONS

6.1 No Right to Bonus or Continued Employment. Neither the establishment of the
Plan nor the provision for or payment of any amounts hereunder nor any action of
the Company, the Compensation Committee or the Plan Administrator in respect of
the Plan, shall be held or construed to confer upon any person any legal right
to receive, or any interest in, a bonus under the Plan, or any legal right to be
continued in the employ of the Company or any Subsidiary. The Company and each
Subsidiary expressly reserve any and all rights to discharge an Employee in its
sole discretion, without liability of any person, entity or governing body under
the Plan or otherwise.

6.2 No Right to Continued Employment. The Plan is not an agreement of employment
and it shall not grant any Employee any rights of employment.

6.3 Discretion of Company, Compensation Committee and Plan Administrator. Any
decision made or action taken by the Company or by the Compensation Committee or
by the Plan Administrator arising out of or in connection with the creation,
amendment, construction, administration, interpretation and effect of the Plan
shall be within the sole discretion of such entity and shall be conclusive and
binding upon all persons.

6.4 Absence of Liability. A member of the Board or a member of the Plan
Administrator or any officer of the Company shall not be liable for any act or
inaction hereunder, whether of commission or omission.

 

6



--------------------------------------------------------------------------------

6.5 No Funding of Plan. Neither the Company nor any Subsidiary shall be required
to fund or otherwise segregate any cash or any other assets which may at any
time be paid to Participants under the Plan. The Plan shall constitute an
“unfunded” plan of the Company and its Subsidiaries. Neither the Company nor any
Subsidiary shall, by any provisions of the Plan, be deemed to be a trustee of
any property, and any rights of any Participant or former Participant shall be
limited to those of a general unsecured creditor.

6.6 Non-Transferability of Benefits and Interests. No benefit payable under the
Plan shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, and any such attempted action be void
and no such benefit shall be in any manner liable for or subject to debts,
contracts, liabilities, engagements or torts of any Participant or former
Participant.

6.7 Withholding. The Company and its Subsidiaries shall have the right to make
such provisions as it deems necessary or appropriate to satisfy any withholding
obligations it may have under federal, state or local income or other tax laws.
The Company and its Subsidiaries shall have no liability for any tax imposed on
a Participant as a result of amounts paid or payable to such Participant under
the Plan.

6.8 Successors and Assigns. This Plan shall be binding upon the successors or
assigns of the Company.

6.9 Law to Govern. All questions pertaining to the construction, regulation,
validity and effect of the provisions of the Plan shall be determined in
accordance with the laws of the State of New York without regard to conflict of
law principles.

6.10 Amendment, Suspension or Termination of Plan. The Compensation Committee or
the Plan Administrator may from time to time amend, suspend or terminate in
whole or in part, and if suspended or terminated, may reinstate, any or all of
the provisions of the Plan.

6.11 Headings and Captions. The headings and captions of sections of this Plan
are for convenience of reference only and are not intended to qualify the
meaning of any section.

 

7